Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogame (US Patent No. 8,961,105) in view of Permuy (US Patent No. 6,031,306).

Kogame teaches:

limitations from claim 1, a controller including a control circuit that controls operation of a pump main body of a vacuum pump device (see power source device 14; C. 2 Line 66 through C. 3 Line 7), the controller comprising: a controller housing (14) in which the control circuit is housed (see FIG. 3-4); wherein the controller housing is formed in a substantially rectangular shape in a plan view and has a plurality of corners (see FIG. 4A);


    PNG
    media_image1.png
    523
    567
    media_image1.png
    Greyscale


Kogame does not teach heat sinks with fins at the housing corners;

Permuy teaches an electrical machine (motor 7-8) having a controller (14) within a housing (22, 24); the housing including a plurality of heat sinks (32) formed integrally with the controller housing (see FIG. 2-3) and including a plurality of fins formed so as to protrude outwardly from an outer peripheral surface of the controller housing (FIG. 2-3; C. 3 Lines 64-67); 

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide heat sinks about the control casing of Kogame, as taught by Permuy, in order to further dissipate heat from the electronic components (C. 2 Lines 22-30 of Permuy); Regarding the location of the heat sinks, Kogame teaches a controller housing having corners, and Permuy teaches that the heat sinks are provided space about an outer surface of a casing; Permuy further teaches that the fins may be modified in number, form or deposition. The examiner maintains that it would have been obvious to one of ordinary skill in the art to arrange heat sinks at various locations on the controller casing of Kogame, including the corner locations, as a matter of routine skill in order to most efficiently dissipate heat (see MPEP 2144.04 Section VI. C.). 



Kogame further teaches:

limitations from claim 2, wherein the controller housing is made of a casting (the limitations regarding casting and demolding have been treated as product-by-process claim limitations; see MPEP 2113; because the structure of the product claimed is the same as the prior art to Kogame as modified by Permuy, the limitations are unpatentable), and both side surfaces of each of the fins are formed as tapered surfaces inclined toward a demolding direction (see FIG. 3 of Permuy, which most clearly shows the fins 32 as being tapered in a direction to a radially outer tip);

limitations from claim 8, wherein tapered surfaces on both side surfaces of the fins are standardized such that a demolding direction of the fins formed at the corners is the same (each of the fins 32 as shown in FIG. 3 are similarly tapered from a radially inner base to a smaller radially outer tip);

limitations from claim 9, wherein the demolding direction of the fins is a direction along a center axis of the vacuum pump device (for example, along the dashed axis 3 shown in FIG. 1; the fins 32 each extend along this directional axis in a standard manner; the demolding is part of a product by process, it appears as though demolding of the housing is capable of being accomplished in a radial direction);

limitations from claim 10, a vacuum pump device (11) comprising: the controller of claim 1 (see FIG. 1 and FIG. 3; C. 2 Lines 65-67);







Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogame (US Patent No. 8,961,105) in view of Permuy (US Patent No. 6,031,306) as applied to claim 1 above, and in further view of JP07312493 (herein Kitahara).

A machine translation of Kitahara was provided with the office action filed 11/17/2021, and is relied upon herein.

The combination of Kogame and Permuy teaches a vacuum pump having fins (32 of Permuy), but does not a polygonal, or a smaller opening at the top air passage between adjacent fins;

However, Kitahara teaches a heat sink device (paragraph 1) having vertically oriented fins (13; see FIG. 1-2 for example); shaped as polygons (FIG. 11a, c), and wherein the fins are taught to be tapered such that a top space between adjacent fins is small (see FIG. 11a-d);

It would have been obvious to one of ordinary skill in the art of heat sinks at the time the invention was filed to form the fins of Permuy as applied to Kogame, to taper larger in an upward direction in the shape of a polygon, as taught by Kitahara, in order to improve heat exchange via the formation of vortexes at the small air passage space (see paragraphs 40-41 of Kitahara);





Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kogame (US Patent No. 8,961,105) in view of Permuy (US Patent No. 6,031,306) as applied to claim 1 above, and in further view of JP2004281079 (herein Otsuka).

A machine translation of Otsuka was provided with the office action filed 11/17/2021 and is relied upon herein.

The combination of Kogame and Permuy teaches a vacuum pump having fins (32 of Permuy), but does not a rhombic/trapezoidal shape for the fins;

However, Otsuka teaches a heat radiating fin (33) shaped as a rhombic/trapezoidal shape (FIG. 3-6; paragraph 32);

It would have been obvious to one of ordinary skill in the art of heat sinks at the time the invention was filed to form the fins of Permuy as applied to Kogame as polygonal/rhombic shapes, as taught by Otsuka, such that flow through the fins is smooth compared to the sharper edged fins (paragraph 32-33 of Otsuka);


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach electronic components incorporating heat sinks on a casing surface: US 2007/0297138, US 9756788, US 9494162, US 7812487, and US 10389211;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746